     Case 3:19-cv-07270-WHA Document 285 Filed 07/06/21 Page 1 of 3



 1   MAYER BROWN LLP                                     CROWELL & MORING LLP
     Archis A. Parasharami (State Bar No. 321661)        A. Marisa Chun (SBN 160351)
 2   Kevin Ranlett (pro hac vice)                        MChun@crowell.com
     Daniel E. Jones (pro hac vice)                      3 Embarcadero Center, 26th Floor
 3   1999 K Street NW                                    San Francisco, CA 94111
     Washington, DC 20006                                Telephone: (415) 986-2800
 4   Telephone: +1.202.263.3000                          Facsimile: (415) 986-2827
     Facsimile: +1.202.263.3300
 5   Email:      aparasharami@mayerbrown.com
     kranlett@mayerbrown.com                             CROWELL & MORING LLP
 6   djones@mayerbrown.com                               Christopher A. Cole (pro hac vice)
                                                         CCole@crowell.com
 7   Matthew Ingber (pro hac vice)                       1001 Pennsylvania Avenue, N.W.
     Richard A. Spehr (pro hac vice)                     Washington, DC 20004-2595
 8   Jason Kirschner (pro hac vice)                      Telephone: (202) 624-2500
     Jarman D. Russell (pro hac vice)                    Facsimile: (202) 628-5116
 9   1221 Avenue of the Americas
     New York, New York 10020
10   Telephone: +1.212.506.2500
     Facsimile: +1.212.849.1910
11   Email:     mingber@mayerbrown.com
     rspehr@mayerbrown.com
12   jkirschner@mayerbrown.com
     jrussell@mayerbrown.com
13
     Attorneys for Defendant
14   CRICKET WIRELESS, LLC
15                               UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION
18
     JAMIE POSTPICHAL, et al.,
19
                        Plaintiffs,
20
            v.                                      Case No. 3:19-cv-07270-WHA
21
     CRICKET WIRELESS, LLC,                         CRICKET WIRELESS, LLC’S
22                                                  RESPONSE TO REQUEST FOR
                        Defendant.                  DECLARATIONS RE CUSTOMER
23                                                  RECORDKEEPING

24

25

26

27

28

                 CRICKET WIRELESS, LLC’S RESPONSE TO REQUEST FOR DECLARATIONS RE CUSTOMER
                                                                             RECORDKEEPING,
                                                                   CASE NO. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 285 Filed 07/06/21 Page 2 of 3



 1          On June 18, 2021, the Court directed defendant Cricket Wireless, LLC (“Cricket”) to
 2   submit declarations responding to questions posed by the Court. Dkt 276. For the Court’s
 3
     convenience, Cricket reproduces the Court’s questions below and provides citations to the
 4
     relevant paragraphs within the attached declarations answering each question.
 5
            1.      Provide an overview of Cricket’s practice of collecting and maintaining
 6

 7   customer records during the proposed class period.

 8          Response: Cricket respectfully refers the Court to (i) paragraphs 5-16 of the Declaration

 9   of Timothy Towster (“Towster Declaration”) attached hereto as Exhibit A and (ii) paragraphs 9
10
     and 24 of the Declaration of Gary W. Braxton (“Braxton Declaration”) attached hereto as Exhibit
11
     B.
12
            2.      What entity or entities were responsible for gathering customer information?
13
            Response: Cricket respectfully refers the Court to (i) paragraphs 6 and 9-15 of the
14

15   Towster Declaration and (ii) paragraph 24 of the Braxton Declaration.

16          3.      Was there a mandatory procedure for collecting customer information that
17   was promulgated by Cricket and intended to be followed by all Cricket stores and
18
     independent dealers consistently? Or did stores, independent dealers, and big-box stores
19
     have different procedures?
20
            Response: Cricket respectfully refers the Court to (i) paragraphs 5-15 of the Towster
21

22   Declaration and (ii) paragraph 24 of the Braxton Declaration.

23          4.      Where was information stored and for how long? Was there a practice to

24   delete information after a certain time or to delete the information of former customers?
25          Response: Cricket respectfully refers the Court to (i) paragraphs 16-17 of the Towster
26
     Declaration, (ii) paragraphs 3-6 of the Declaration of Gwen Sikora (“Sikora Declaration”)
27
     attached hereto as Exhibit C, and (iii) paragraphs 6-9 and 24 of the Braxton Declaration.
28
                                                    -2-
                 CRICKET WIRELESS, LLC’S RESPONSE TO REQUEST FOR DECLARATIONS RE CUSTOMER
                                                                             RECORDKEEPING,
                                                                   CASE NO. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 285 Filed 07/06/21 Page 3 of 3



 1          5.      Was all legacy Cricket information regarding customers kept after
 2   acquisition by AT&T? If not, what was lost and why?
 3
            Response: Cricket respectfully refers the Court to (i) paragraphs 16-24 of the Towster
 4
     Declaration, (ii) paragraphs 3-6 of the Sikora Declaration, and (iii) paragraphs 6-29 of the
 5
     Braxton Declaration.
 6

 7          6.      What custodians were responsible for maintaining Cricket’s customer record

 8   database during the class period? What about after the class period?

 9          Response: Cricket respectfully refers the Court to (i) paragraphs 4-5 of the Sikora
10
     Declaration and (ii) paragraph 9 of the Braxton Declaration.
11
            7.       How has Cricket gone about identifying and producing customer records for
12
     review by plaintiffs’ counsel and their experts? What measures have been taken to ensure
13
     the completeness of produced customer records?
14

15          Response: Cricket respectfully refers the Court to (i) paragraphs 3-14 of the Declaration

16   of Jarman D. Russell attached hereto as Exhibit D, (ii) paragraphs 9-29 of the Braxton
17   Declaration, (iii) paragraph 16-24 of the Towster Declaration, and (iv) paragraphs 5-6 of the
18
     Sikora Declaration.
19
      Dated: July 6, 2021                               Respectfully submitted,
20
                                                        MAYER BROWN LLP
21

22                                                      /s/ Matthew D. Ingber
                                                        Matthew D. Ingber
23
                                                        Counsel for Defendant
24                                                      CRICKET WIRELESS, LLC
25

26

27

28
                                                     -3-
                CRICKET WIRELESS, LLC’S RESPONSE TO REQUEST FOR DECLARATIONS RE CUSTOMER
                                                                            RECORDKEEPING,
             742415679                                            CASE NO. 3:19-CV-07270-WHA
